Title: To Alexander Hamilton from Richard Harison, 10 July 1794
From: Harison, Richard
To: Hamilton, Alexander



New York 10th. July 1794
Dr Sir,

Mr. John G. Fraunces has been with me respecting two Drafts of the late Comrs. of the Treasury, purchased by him as he alledges from one Jasper Murdock. These Certificates or Drafts he acknowledges to have been the Property of Mr. Duer & to have been sold improperly by the Agency of Azariah Williams. The Purchase Money with Interest and Extra Premiums now amounts to a considerable Sum of Money and he is pressed by Williams for the Payment of it. Under these Circumstances he appears solicitous that a Report ⟨sh⟩ould be made by the proper Officer of the Treasury upon the Subject & he seems willing to admit every necessary Fact of which he has any Knowledge. You will be best able to determine what is proper to be done. I have written at his Request, merely from an Idea that his Statement might be of some Service to the Public, or tend to remove an unmerited Imputation from another Individual.
With every Sentiment of Respect and Regard I remain, Dr Sir,   Your most obedt Servt &c.

Rich: Harison
Honble. Alexr. Hamilton Esqr.

